          CASE 0:12-cr-00225-DWF-FLN Doc. 182 Filed 01/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    United States of America,                           Criminal No. 12-225 (DWF/FLN)

                       Plaintiff,

    v.                                                                             ORDER

    Jermaine Aquarius Edison,

                       Defendant.


         This matter is before the Court on Defendant Jermaine Aquarius Edison’s

(“Edison”) pro se Motion to Reconsider (Doc. No. 179 (“Motion”)) the Court’s July 9,

2020 Order denying his motion for compassionate release in light of the COVID-19

pandemic (Doc. No. 178 (“Denial”)).1 Edison now argues that release is appropriate

because of an outbreak of COVID-19 at FCI Fort Dix where he is incarcerated. (Request

at 1.) He contends that his facility failed to properly mitigate the spread of the virus and

reiterates the medical conditions that he believes make him particularly vulnerable to

COVID-19. (Request at 3.) The Government opposes Edison’s Motion. (Doc. No. 181.)



1
        The Court found that “Edison’s medical conditions [hypertension, obesity, and
hyperlipidemia] [were] insufficiently extraordinary or compelling to warrant immediate
release.” (Denial at 6.) Specifically, the Court observed that while Edison’s blood
pressure fluctuated and bordered on hypertensive, “it appeared to be controlled with
blood pressure medication and [was] currently below even the lowest threshold for a
hypertension diagnosis.” (Id. at 7.) The Court also noted that his hyperlipidemia was
resolved. (Id.) The Court acknowledged that Edison’s obesity placed him at increased
risk for severe illness from COVID-19, but found that obesity alone did not satisfy the
demanding standard necessary for compassionate release. (Id. at 8.)
        CASE 0:12-cr-00225-DWF-FLN Doc. 182 Filed 01/06/21 Page 2 of 3




       “Motions for reconsideration serve a limited function: to correct manifest errors

of law or fact or to present newly discovered evidence.”2 Hagerman v. Yukon Energy

Corp., 839 F.2d 407, 414 (8th Cir. 1988) (internal quotation marks omitted). The

purpose of a motion to reconsider is to afford a party the “opportunity for relief in

extraordinary circumstances.” Clear Channel Outdoor, Inc. v. City of Saint Paul, 642 F.

Supp. 2d 902, 909 (D. Minn. 2009) (internal quotation marks omitted).

       The Court is mindful of Edison’s concern after an outbreak of the virus at FCI Fort

Dix. Indeed, 590 inmates and 14 staff at this facility are currently positive for COVID-19

and 348 inmates and 45 staff have recovered.3 Federal Bureau of Prisons, COVID-19:

Coronavirus, https://www.bop.gov/coronavirus/ (last visited Jan. 5, 2021). Fortunately,

no inmates or staff have died. (Id.) It is clear that while the facility has been unable to

control the spread of the virus, it has been able to effectively treat the ill and so far, has

been able to able prevent any death.

       Notwithstanding, the Court still finds that Edison’s circumstances do not meet the

demanding standard necessary for compassionate release. As the Court observed in its

Denial, Edison’s only relevant medical condition is his obesity. The Court found, and




2
       Although motions for reconsideration are not addressed in the Federal Rules of
Criminal Procedure, see United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010), the
Supreme Court of the United States has recognized that motions for reconsideration are
“a well-established procedural rule for criminal, as well as civil, litigation,” United
States v. Healy, 376 U.S. 75, 80 (1964).
3
       At the time of the Denial, just 14 of the 2,780 inmates at FCI Fort Dix were
positive for the virus and 25 had recovered. (Denial at 8.)


                                               2
        CASE 0:12-cr-00225-DWF-FLN Doc. 182 Filed 01/06/21 Page 3 of 3




continues to find, that obesity on its own is insufficient to satisfy the high bar necessary

for compassionate release.

       Certainly, an outbreak is unfortunate, but until a vaccine is widely available, some

level of continued spread is inevitable.4 In spite of the risk, the Bureau of Prisons

(“BOP”) must continue to carry out its charge to incarcerate sentenced criminals to

protect the public and any release must be balanced against the danger it poses to society.

Here, the Court continues to find that release is not appropriate. To the extent that Edison

seeks transfer to a different facility, the Court encourages him to petition the warden at

FCI Fort Dix as the BOP has exclusive authority to determine the placement of prisoners.

See 18 U.S.C. § 3624(c)(2).

       Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant Jermaine Aquarius Edison’s Motion

to Reconsider the Court’s July 9, 2020 Order denying his motion for compassionate

release (Doc. No. [179]) is respectfully DENIED.


Date: January 6, 2021                             s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




4
      Fortunately, a vaccine has now been approved and will soon be distributed to
inmates.


                                              3
